Citation Nr: 1110605	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-26 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for left varicocele.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to September 1973.  

By rating action in June 2001, the RO denied service connection for varicocele of the left testicle, claimed as groin injury.  By rating action in September 2002, the RO denied the Veteran's request to reopen the claim of service connection for left varicocele.  The Veteran was notified of these decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 decision by the RO which found that new and material evidence had not been received to reopen the claim for service connection for left varicocele, claimed as a groin injury.  


FINDINGS OF FACT

1.  Service connection for left varicocele was last finally denied by an unappealed rating decision in September 2002.  

2.  The evidence received since the September 2002 RO decision concerning the claim for left varicocele is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2002 RO decision which denied service connection for left varicocele is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received to reopen the claim of service connection for left varicocele.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in January 2006 was sent by VA to the Veteran and his representative in accordance with the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although the notification letter did not comply fully with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning a reopened claim, this is not prejudicial to the Veteran, as he was subsequently provided adequate notice in the statement of the case in July 2007, the claim was readjudicated, and a supplement statement of the case (SSOC) was promulgated in August 2007.  

To the extent that the VCAA notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and his representative over the course of this appeal, he clearly has actual knowledge of the evidence necessary to reopen his claim and to establish entitlement to the benefits sought.  The Veteran was afforded an opportunity to testify at a personal hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Therefore, under the specific facts of this case, the Board finds that the Veteran was properly notified.  Likewise, all relevant and available records have been obtained as to satisfy the duty to assist.  Accordingly, the Board finds that the Veteran is not prejudiced by moving forward with adjudication of his claim.  

Finality

Before reaching the merits of the claim for left varicocele previously denied by the RO, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for left varicocele was last finally denied by the RO in September 2002.  There was no appeal of that rating decision and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103. 

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the June 2001 rating decision which initially denied service connection for left varicocele, included the Veteran's service treatment records, VA hospital report, dated in October 1973, and VA outpatient notes.  

The service treatment records showed that the Veteran was seen for painful testicles in May 1972, and reported that he fell while straddling bleachers during individual training.  On examination, the testicles and epididymitis were not enlarged, but the left varicocele was a moderately large and tender, and the Veteran was prescribed medication.  The records showed the Veteran symptoms resolved over a period of three to four weeks except for subjective complaints of pain on exertion, for which the Veteran was prescribed narcotics.  When seen in early June 1972, there was no evidence of swelling, tenderness, dysuria, frequency, or urgency and the testicles and epididymitis were within normal limits.  There was, however, evidence of moderate left varicocele which reduced in the supine position.  When seen in September 1972, there was no evidence of an abnormal mass or tenderness of the testicles, but an anterior left varicocele was noted on clinical evaluation of the Veteran at his June 1973 separation examination conducted a few months prior to his actual discharge.  Following that examination, a July 1973 treatment note, reflects the Veteran was schedule for surgery in Okinawa, but that it was not performed.  At that time, it was noted the left varicocele was occasionally symptomatic.  

The VA medical records showed that the Veteran was hospitalized for hepatitis in October 1973 VA hospital, was treated for flu type symptoms in March 1986, and for polysubstance abuse in February and March 2000.  The reports did not include any complaints, treatment, abnormalities, or diagnosis referable to any testicular problems or varicocele.  

By rating action in June 2001, the RO denied service connection for left varicocele on the basis that there was no evidence of a current disability or any residuals of a groin injury.  

The evidence of record at the time of the September 2002 rating decision included the evidence discussed above, and VA medical records from November 2001 to August 2002.  The VA records primarily showed treatment for polysubstance abuse, and that the Veteran underwent endoscopy examination for abdominal complaints in August 2002.  The reports do not reflect any complaints, treatment, abnormalities, or diagnosis referable to any testicular problems or varicocele.  

The evidence added to the record since September 2002, includes numerous VA medical records showing treatment for various maladies from October 1973 to 2007.  The records showed that the Veteran underwent incision and drainage of a perirectal abscess in August 1975, excision of a left hemiscrotal mass in October 1987, and for duodenal ulcers in February 1988.  Regarding the scrotal mass, a VA ultrasound in September 1987 showed the testicles were normal in size and position, and that the mass - in the posteriorlateral portion of the scrotum, was distinct and detached from the testicles and chord.  The Veteran reported that the mass was present for about a month, and denied any hematuria, urinary problems or blood in ejaculation.  Subsequent microscopic analysis identified the mass as an organizing hematoma, and there were no reported complications from the surgery.  The records do not show any complaints treatment, abnormalities, or diagnosis referable to any testicular problems or varicocele.  

A VA outpatient note dated in July 2007, showed that the Veteran was seen for mild achiness in the groin area between the scrotum and rectum, for the previous six weeks or so.  The Veteran denied any genitourinary problems or sexual dysfunction, but said that he had similar problems in the past, most recently about four to five years earlier, and that his symptoms usually resolved on their own after about a month.  On examination, the testicles were normal without evidence of a mass.  There was slight enlargement of the prostate without nodules and tenderness and bogginess in the left lobe, but no masses detected in the vault.  The impression included prostatitis.  

As a whole, the additional medical evidence does not offer any new or probative information showing that the Veteran's has left varicocele or any residual disability at present which is related to service.  The evidence previously considered showed that the Veteran was treated conservatively for left varicocele in service, and that his symptoms resolved with only reports of occasional subjective pain at separation.  The evidence added to the record since the last final rating decision in 2002, showed treatment by VA for various maladies, including surgical excision of a hematoma of the scrotum in 1987.  The benign mass was not attached to or associated with the testicles, chord, or epididymis, and was not identified in any way to be related to the left varicocele in service.  Moreover, the additional evidence does not show any current residuals or disability related to the left varicocele in service.  As such, the Board finds that the additional evidence is essentially cumulative of the evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  

Therefore, the Board concludes that none of the evidence added to the record since the September 2002 rating decision constitutes new and material evidence sufficient to reopen the claim of service connection for left varicocele, and the 2002 denial remains final.  Accordingly, a basis to reopen the Veteran's claim has not been presented, and the appeal is denied.  

While the Veteran believes that service connection should be established for the claimed disability, he has not submitted any medical evidence of a current disability.  The Veteran is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.")  Furthermore, there is no competent medical evidence of a current disability associated with the Veteran's left varicocele in service.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for left varicocele, the appeal is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


